Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered. Claims 1, 5-12, 14-19 and 22-25 are currently under examination on the merits.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-12, 14-19 and 22-25  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR20160037121, English Equivalent US 2017/0198157, of record, ‘157 hereafter is cited in this office action) in view of Yokoi (US 2008/0257188, ‘188 hereafter)  and Nishida et al (US 2004/0048950, ‘950 hereafter).
Regarding claims 1, 5-12 and 14-19, ‘157 discloses a UV-curable ink composition for inkjet, comprising a  colorant including lactam black pigment but no carbon black in a content range of preferably 1 to 15 wt% ([0042]-[0045]); a dispersant being one of surfactant satisfying limitations of present claim 12 in a preferred content range of 0.5 to 3.0 wt% ([0033]-[0039]); an epoxy compound satisfying limitations of present claim 14 in a preferred content range of 10 to 30 wt% ([0018]-[0022]); an oxetane compound satisfying limitations of present claim 16 in a preferred content  range of 40 to 60 wt% ([0023]-[0026]); a photopolymerization initiator satisfying present claim 17 in a preferred content range of 2 to 10 wt%  ([0029]-[0032]); and an adhesion promoter being epoxy alkoxysilane in a preferred content range of 2 to 10 wt%.  ‘157 is silent on that the ink composition further incudes a vinyl ether compound, however, ‘188 discloses an ink composition comprising a colorant, an epoxy and an oxetane compound ([0017], [0070]-[0126]), wherein a vinyl ether compound including at least one species as recited in the present claim 15 is used to adjust curability and adhesion of the ink composition ([0078]-[0081]). In light of these teachings, one of ordinary skill in the art would have used the vinyl ether compound as taught by ‘188, in a proper content range including the content range as presently claimed, to render the ink composition having desired curability and adhesion properties. ‘157 discloses that the ink composition including an organic solvent in a content range up to 30 wt% to adjust viscosity of the ink composition ([0047]-[0049]), but does not expressly set forth that the organic solvent has a boiling point of 200°C or higher and a viscosity of 1 to 5 cP at 25°C. However, ‘950 discloses an epoxy-based  ink composition ([0026]-[0046]) containing an organic solvent having  boiling point being 180 °C to 260 °C and low vapor pressure in order to improve drying properties, viscosity stability, storage stability and increase precision of printed patterns ([0038]-[0041]). Wherein the organic solvent includes butyl diglyme and diethyl succinate ([0198]), which is expected to have viscosity as presently claimed. In light of these teachings, one of ordinary skill in the art would have used the high boiling point solvent as taught by ‘950, to modify the ink composition of ‘157, in order to render an ink composition having better drying properties and storage stability. 
Regarding claims 22-25, modified ‘157 teaches all the limitations of claim 1, ‘157 also discloses a method of making a bezel pattern and a display having the bezel pattern ([0065]-[0081]).

Response to Arguments
Applicant's arguments filed on 09/23/2022 have been fully considered but they are moot in view of the new ground of rejection as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782